Citation Nr: 1519758	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  11-14 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia or schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 9, 1965, to April 28, 1965, and on active duty for training in the U.S. Army National Guard from June 18, 1979, to August 21, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for an acquired psychiatric disorder. 

The Veteran testified before a VA Decision Review Officer (DRO) at a November 2011 hearing conducted at the RO.  In April 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record and have been reviewed.

This matter was before the Board in March 2014 where it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's previous remand directives, the Veteran was to be afforded an additional VA examination to determine the etiology of his diagnosed psychiatric disorder. 

The Veteran underwent a VA examination in May 2014.  The examiner noted a diagnosis of schizoaffective disorder bipolar type and determined that it was not a personality disorder.  The examiner also opined that the condition was less likely than not incurred in or a result of any incident during service.  He concurred with the July 2010 VA examiner in finding that the condition existed prior to military service and was not aggravated by any condition in service.  However, the examiner failed to provide a rationale to support his opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, remand for an addendum opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who provided the May 2014 VA examination, or another appropriate VA provider if he is unavailable, to provide an addendum opinion for the Veteran's claim of service connection for a psychiatric disorder.  An additional examination is not required unless deemed necessary by the examiner.

The examiner is to provide an opinion to the following:

(a)  Did a psychiatric disorder clearly and unmistakably preexist military service?

(b)  If so, state whether the psychiatric disorder was clearly and unmistakably NOT aggravated (permanently worsened beyond its natural progression) by military service?

The examiner is advised that the term "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted and is undebatable.

(c)  If the psychiatric disorder did not preexist military service, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder had its onset during military service or is otherwise related to such service.

The examiner must discuss the in-service diagnosis of inadequate personality disorder and what, if any, relationship it has on any current psychiatric disorder.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




